Citation Nr: 1636274	
Decision Date: 09/16/16    Archive Date: 09/27/16

DOCKET NO.  12-00 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for trauma to the brain.

3.  Entitlement to service connection for a respiratory disability. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to January 1972, to include service in the Republic of Vietnam.  

These matters come before the Board of Veterans Appeals (Board) on appeal from March 2011 and May 2011 Rating Decisions by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran did not report for his scheduled videoconference hearing in February 2013.  As the Veteran has not provided good cause for not reporting to his scheduled hearing his hearing requested is deemed withdrawn.  See 38 C.F.R. § 20.705 (d) (2015).

The Board notes that the Veteran's appeal originally included the issue of service connection for a skin disability.  However, an October 2012 rating decision granted service connection for tinea pedis and a skin rash of the chest wall.  As the October 2012 rating decision constitutes a grant of the issue on appeal and that issue is no longer before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.  

There may be outstanding service treatment records.  The Veteran reports and his service treatment records confirm that he was admitted for inpatient treatment at  the Oakland or Oak Knoll Naval Hospital from November 6, 1967 to November 27, 1967.  While the record contains a November 27, 1967 discharge summary, the underlying inpatient records are not of record.  As his inpatient treatment records may have been stored separately from his other service treatment records, and could document in-service complaints pertaining to the Veteran's pending appeals for service connection, further development is warranted to obtain any outstanding in-patient treatment records.

There also appear to be outstanding VA treatment records.  An August 25, 2015  VA treatment record indicated that the Veteran was unhappy with his current VA mental health provider at the Spartanburg Community Based Outpatient Clinic (CBOC) and that he would come into the clinic tomorrow to fill out a change of provider form and schedule a follow up appointment with his new provider at the Greenville CBOC.  VA treatment records subsequent to August 25, 2015 from     the Greenville CBOC have not been associated with the record.  Additionally, a December 28, 2012 VA treatment record stated - see physician's mental health medication management note dated December 18, 2012.  Nevertheless, the record does not contain a treatment record dated December 18, 2012.  Accordingly, on remand all outstanding VA treatment records must be associated with the record.  

There are also outstanding private treatment records.  In May 2015 the Veteran submitted a VA Form 21-4142 authorizing VA to obtain records from North Grove Medical Park and Greer Family Medicine.  VA has not requested or otherwise obtained records for the specified providers for the specified period.  Also, the Veteran's Social Security Administration (SSA) records indicate that he received treatment for his PTSD, memory loss, and head injuries from Allen Bennett Memorial Hospital, Memorial Hospital, and Mount Diablo Hospital.  As the Veteran's SSA records do not appear to contain complete copies of these records, on remand reasonable efforts should be made to obtain all outstanding private treatment records.

It appears that the Veteran's PTSD may have worsened since his last VA examination.  Specifically, at the time of the January 2011 PTSD examination the Veteran denied any recent mental health hospitalizations and endorsed passive suicidal ideation, but denied any current plans.  Subsequently, an August 18, 2015 VA report of admissions indicates that the Veteran was admitted for suicidal ideation and PTSD symptoms.  Treatment records indicate that the Veteran was admitted because he had suicidal thoughts and a current plan to commit suicide.  In light of the above, the Board finds that contemporaneous PTSD examination is warranted.  

Additionally, to date, the Veteran has not been provided a VA examination to  assess his claim for brain trauma.  VA treatment records indicate that the Veteran   is diagnosed with a cognitive disorder and dementia.  The Veteran asserted that    his memory problems are secondary to in-service psychological trauma.  In the alternative, he also asserted that it is due to in-service head injuries while playing football.  A March 28, 2006 VA treatment record indicated that the Veteran's short term memory loss was from repeated head injuries.  Accordingly, the Board finds that a VA examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With regard to the Veteran's claim for a respiratory disability, he was afforded a VA examination on February 16, 2012.  The examiner opined that there was no current respiratory diagnosis that could be related to the Veteran's in-service diagnosis of pneumonia and bronchitis.  The examiner noted that the Veteran's    last episode of pneumonia was approximately six years ago and his last episode of bronchitis was two years ago, and that the Veteran's present complaint of shortness of breath after physical exertion was a normal phenomenon.  Nevertheless, a February 10, 2012 chest x-ray revealed mild left basilar atelectasis and low lung volumes.  The examiner's opinion only addressed pneumonia and bronchitis and  did not address whether these findings were related to the Veteran's in-service respiratory complaints.  Accordingly, an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records from August 25, 2015 to present, including any inpatient treatment records, and associate them with the claims file, as well as any treatment records dated December 18, 2012.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for the disabilities on appeal, to include North Grove Medical Park, Greer Family Medicine, Allen Bennett Memorial Hospital, Memorial Hospital, Mount Diablo Hospital, and the Veteran's private neurologist.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims  file.  If any requested records cannot be obtained,     the Veteran should be notified of such.

3.  Attempt to obtain, through official sources, any separately stored inpatient treatment records from       the Oakland or Oak Knoll Naval Hospital.  All efforts  to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts   have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file.  The Veteran must be notified.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA psychiatric examination to assess the current severity of his service-connected PTSD.  The claims file should       be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  

The examiner should state whether it is possible         to differentiate the symptoms attributable to the Veteran's service-connected PTSD and those related to any organic brain disorder, including his diagnosed cognitive disorder not otherwise specified and dementia. 

5.  Schedule the Veteran for an appropriate VA neurological examination to determine the relationship, if any, between his claimed brain trauma and his military service.  The claims file must be reviewed by the examiner in connection with the examination.  All tests and studies deemed necessary should be conducted, and all findings should be reported in detail.  

Following review of the claims   file and examination of the Appellant, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any organic brain disorder, to include cognitive disorder and dementia is related to active service, including the Veteran's reports of head injuries playing football.  The examiner should explain why or why not.  The examiner should address the March 28, 2006 VA treatment record indicating that the Veteran had memory loss from repeated head injuries.  

6.  Return the claims file to the February 2012 VA examiner, or if unavailable an appropriate substitute.  Following review of the claims file, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that any respiratory disorder present during the pendency of the appeal is related to active service.  The examiner should explain why or  why not.  The examiner should specifically address the February 10, 2012 finding of mild left basilar atelectasis and low lung volumes.

7.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



